PER CURIAM:
Terry King appeals the district court’s orders adopting the magistrate judge’s recommendation to grant summary judgment to Marriott International, Inc. on King’s claim of retaliation under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634 (2000), and on King’s state law contract claims. We have reviewed the record and find no reversible eiTor. Accordingly, we affirm for the reasons stated by the district court. See King v. Marriott Int’l, Inc., No. 9:05-cv-01774-PMD (D.S.C. Mar. 3, 2007), 520 F.Supp.2d 744 (D.S.C.2007), and 520 F.Supp.2d 748 (D.S.C.2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.